Citation Nr: 1719992	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-21 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella, right knee. 

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella, left knee. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that remand is warranted to fully satisfy the duty to assist.  Indeed, it is necessary to ensure specifically that there is a complete record upon which to decide the Veteran's increased ratings claim so that he is afforded every possible consideration.  

The Board emphasizes that the paramount consideration in an increased rating claim is the Veteran's current level of disability.  Thus, when the evidence of record does not reflect the current state of the Veteran's disability, the duty to assist requires that a VA examination be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a); see Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

As the Veteran continues to assert that a higher rating is warranted on appeal, consideration must be given to the current level of severity of his service-connected chondromalacia patella of the right and left knees.  In light of the evidence of record, this cannot effectively be determined.  To that end, the record indicates the Veteran's knee disabilities have worsened.  See June 2014 M. S. Medical Opinion and VA treatment records.  Moreover, the most recent VA examination of the knees was conducted in April 2011, over six years ago.  As such, the record likely does not reflect the current state of the Veteran's disability.  Thus, the duty to assist necessitates that this claim be remanded to schedule a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers, to include VA treatment records from September 2016 to the present.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  

2.  After all available records have been associated with the record, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service connected chondromalacia patella of the right and left knees.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.

a)  The report should separately discuss the examiner's objective evaluation for each knee.  It should also address any weakened movement, excess fatigability with use, incoordination, and painful motion.

b)  To be compliant with Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the examiner must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

c)  To comply with Correia v. McDonald, 28 Vet. App. 158, 170 (2016), testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

d)  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

e)  The examiner should comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) there is recurrent subluxation or lateral instability of the knee.  

f)  The examiner should also comment on the functional impairment of the Veteran's service-connected bilateral knee disabilities.  

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Finally, readjudicate the issues on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



